            Case 1:20-cr-00126-LTS Document 64 Filed 04/17/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,


        -v-                                                           No. 20-CR-126-LTS

JORGE GUTIERREZ,

                 Defendant.

-------------------------------------------------------x

                                            MEMORANDUM ORDER

                 Defendant Jorge Gutierrez has been detained on consent since his arrest, without

prejudice to a bail application, at the Metropolitan Correctional Center (“MCC”), while awaiting

trial on charges of violating 21 U.S.C. § 846 by conspiring to distribute heroin, fentanyl, and

crack cocaine in violation of 21 U.S.C. § 841(b)(1)(A); and possession and use of a firearm in

furtherance of a federal drug trafficking crime (distributing heroin, fentanyl, and crack cocaine),

in violation of 18 U.S.C. § 924(c)(1)(A)(i), (ii), (iii) and 2. By letter, Mr. Gutierrez moves for

release on conditions of bail in light of the COVID-19 health crisis. (Docket Entry No. 51.) The

Government opposes Mr. Gutierrez’s motion. (Docket Entry No. 56.) Mr. Gutierrez has filed a

reply. (Docket Entry No. 57.) On April 17, 2020, the Court held a telephonic hearing on

Defendant’s motion. Mr. Gutierrez, having waived his personal appearance, appeared by

counsel. The Court has considered carefully all of the written submissions and arguments, and

has also reviewed Mr. Gutierrez’s Pretrial Services report, dated February 21, 2020.

                 Because Mr. Gutierrez has been detained on consent until now, the Court must

first address the threshold question of whether, under the criteria established by the Bail Reform

Act of 1984, 18 U.S.C. §§ 3141–3156 (the “Bail Reform Act”), he is someone who must, absent



GUTIERREZ - ORD RE BAIL.DOCX                               VERSION APRIL 17, 2020                     1
          Case 1:20-cr-00126-LTS Document 64 Filed 04/17/20 Page 2 of 7



satisfaction of the criteria for temporary release, continue to be detained. Section 3142(e)(1) of

the statute requires that an accused be detained pending trial where, following a hearing in

accordance with section 3142(f), “the judicial officer finds that no condition or combination of

conditions will reasonably assure the appearance of the person as required and the safety of any

other person and the community.” 18 U.S.C. § 3142(e)(1). Risk of flight must be shown by a

preponderance of the evidence and danger to the community must be shown by clear and

convincing evidence. The factors that a judicial officer must consider “in determining whether

there are conditions of release that will reasonably assure the appearance of the person as

required and the safety of any other person and the community” include “the nature and

circumstances of the offense charged, including whether the offense is a crime of violence” or

involves a firearm; “the weight of the evidence against the person”; “the history and

characteristics of the person”; and “the nature and seriousness of the danger to any person or the

community that would be posed by the person’s release.” 18 U.S.C. § 3142(g). Further, because

Mr. Gutierrez has been charged with “an offense for which a maximum term of imprisonment of

ten years or more is prescribed in the Controlled Substances Act,” there is a presumption that “no

condition or combination of conditions will reasonably assure the [his] appearance . . . as

required and the safety of the community.” 18 U.S.C. § 3142(e)(3)(A).

               Here, Mr. Gutierrez’s proffer of a bond with two sureties, home incarceration in a

neighborhood removed from the area where the alleged criminal activity took place, with

electronic monitoring, and strict supervision, among other conditions, is minimally sufficient to

rebut the presumption of risk of flight and danger to the community. However, the Court

concludes that the Government has demonstrated by a preponderance of the evidence that no

condition or combination of conditions will reasonably assure Mr. Gutierrez’s appearance in




GUTIERREZ - ORD RE BAIL.DOCX                      VERSION APRIL 17, 2020                             2
          Case 1:20-cr-00126-LTS Document 64 Filed 04/17/20 Page 3 of 7



court as required, and by clear and convincing evidence that no condition or combination of

conditions will reasonably assure the safety of the community. The Court’s conclusions are

based primarily on (i) the gravity of the narcotics and firearms offenses with which Mr. Gutierrez

stands charged, which subject him to two potential ten-year mandatory minimum sentences that

must be served consecutively; (ii) the strength of the Government’s evidence against Mr.

Gutierrez, which includes testimony from cooperating witnesses, a sale of fentanyl to an

undercover law enforcement officer, the discovery of drugs in Mr. Gutierrez’s residence and

social media posts displaying large amounts of cash, apparent gang signals and an apparent

reference to a weapon; (iii) Mr. Gutierrez’s criminal history, which includes six arrests for drug-

and weapons-related charges and a conviction in connection with a slashing; (iv) the

Government’s proffers, confirmed by the criminal history information included in Mr.

Gutierrez’s Pretrial Services report, as to Mr. Gutierrez’s alleged commission of the currently

charged offenses while serving multiple terms of probation and/or conditional discharge; (v) Mr.

Gutierrez’s prior probation violation and issues with failing to appear, and (vi) the Government’s

proffers regarding evidence of Mr. Gutierrez’s membership in a violent gang.

               Mr. Gutierrez has not rebutted the Government’s proffers concerning his risk of

flight and danger to the community. Mr. Gutierrez’s attempts to minimize his criminal history

and his role in the charged offenses, and his assertion that “there is no basis for concluding that

he would not remain in New York to confront the instant charges,” are insufficient to address his

bail risk, as his unwillingness or inability to comply with court-imposed conditions is

demonstrated by the Government’s proffer of evidence, as noted above, that he committed this

charged conduct while subject to probation conditions and that he was the subject of prior bench




GUTIERREZ - ORD RE BAIL.DOCX                      VERSION APRIL 17, 2020                              3
          Case 1:20-cr-00126-LTS Document 64 Filed 04/17/20 Page 4 of 7



warrants, one of which remains outstanding. Under these circumstances, 18 U.S.C. § 3142(e)(1)

requires the entry of an order of detention.

               In the alternative to general release on conditions, Mr. Gutierrez seeks temporary

release to closely monitored confinement at his uncle’s home, in his uncle’s custody, during the

current public health emergency arising from the COVID-19 pandemic.

               Under 18 U.S.C. § 3142(i), the Court has the legal authority to grant relief from

an order of detention entered under 18 U.S.C. § 3142(e). Section 3142(i) permits the temporary

pretrial release of a defendant otherwise requiring detention into the custody of a U.S. marshal or

other “appropriate” person where “the judicial officer determines such release to be necessary for

preparation of the person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i).

Courts in this District have done so in appropriate cases; indeed, in limited circumstances, a

serious medical condition can constitute a “compelling reason” under this provision. See, e.g.,

U.S. v. Perez, No. 19 Cr. 297 (PAE), 2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020)

(granting bail application of 65-year-old defendant with COPD, pursuant to 18 U.S.C. § 3142(i),

in light of “unique confluence of serious health issues and other risk factors facing this

defendant, . . . which place him at a substantially heightened risk of dangerous complications

should [he] contract COVID-19”). Mr. Gutierrez has the burden of showing that temporary

release is necessary under 3142(i). See U.S. v. Dupree, 833 F. Supp. 2d 241, 246 (E.D.N.Y.

2011).

               Mr. Gutierrez’s argument regarding temporary mitigation of the risk of flight by

remote family support and separation from the neighborhood in which the alleged criminal

activity occurred does not address sufficiently the very serious issue of the danger he poses to the

community, given his history of involvement in violent crime and the strong evidence relating to




GUTIERREZ - ORD RE BAIL.DOCX                      VERSION APRIL 17, 2020                            4
          Case 1:20-cr-00126-LTS Document 64 Filed 04/17/20 Page 5 of 7



the instant charges. Mr. Gutierrez does not address meaningfully his prior criminal history and

his repeated issues with appearing in court as required. Supervision and policing resources are

particularly strained during the current pandemic conditions, heightening the importance of

protection of the community from persons and circumstances that pose documented threats.

               The Court does not take lightly the elevated risk that Mr. Gutierrez’s confinement

poses for his own health and safety. The current public health crisis presents an elevated risk for

those who are confined, as compared to those living in situations where social distancing is more

feasible and where the most effective cleaning products are more readily available. The Bureau

of Prisons (“BOP”) has, however, implemented policies and consulted with appropriate experts

to mitigate the risks posed by COVID-19. The BOP’s mitigation measures do not, and cannot,

eliminate completely the risk of COVID-19, but these measures are calculated to mitigate the

risk of infection in its inherently close quarters, for all persons in custody and BOP staff.

Although, in certain cases, the specific medical conditions of individual pretrial detainees may

create risks so substantial that they reduce or outweigh the safety risks posed by temporary

release of such detainees, the Court finds that, in Mr. Gutierrez’s case, the danger to the

community presented by Mr. Gutierrez’s release outweighs substantially the generally

heightened the risk of exposure to COVID-19 that he faces while in detention, particularly in

light of Mr. Gutierrez’s failure to identify concrete, imminent threats to his health beyond those

that affect all detainees. Mr. Gutierrez’s understandable need and desire to maximize his ability

to protect himself from infection do not reduce significantly the risks of community violence and

flight that he presents. The Court concludes that Mr. Gutierrez’s present condition, which does

not include any specific attributes that make him particularly vulnerable to COVID-19, does not

provide a basis compelling enough for the Court to disregard the serious danger his release




GUTIERREZ - ORD RE BAIL.DOCX                       VERSION APRIL 17, 2020                            5
           Case 1:20-cr-00126-LTS Document 64 Filed 04/17/20 Page 6 of 7



would pose to the public, particularly in light of the Government’s proffers concerning Mr.

Gutierrez’s involvement in gang-related drug sales involving dangerous firearms.

               The Court also finds Mr. Gutierrez’s argument that temporary release is warranted

because he faces challenges in preparing his defense insufficient to meet the statutory standard.

This case is in relatively early stages, and the next proceeding is a status conference scheduled

more than two months from now, on June 25, 2020. There is no trial, evidentiary hearing, or

other substantive hearing upcoming in Mr. Gutierrez’s case. Mr. Gutierrez stresses the need for

informed strategic decision making in the early phases of a case, which is an important concern.

Access to attorney-client communications at MCC is, indeed, currently more limited than it

would be under non-pandemic circumstances. However, the MCC still facilitates telephone calls

and email communications with counsel, and additional telephone and videoconferencing

facilities are being made available. While the Court recognizes that the limitations on attorney-

client communications are problematic in that they may constrain more desirable methods of

case preparation, here, given the early stages of the case and the exigencies created by the

COVID-19 crisis, the Court concludes that the limitations placed on Mr. Gutierrez’s access to

counsel are not compelling enough to warrant temporary release under Section 3142(i).

               The Court, accordingly, finds that Mr. Gutierrez has not sustained his burden of

demonstrating that temporary release pursuant to 18 U.S.C. § 3142(i) is necessary or appropriate

in his case.

               The Court therefore grants the Government’s application for detention pursuant to

18 U.S.C. § 3142(e) and denies Defendant’s application for temporary release pursuant to 18

U.S.C. § 3142(i). An order of detention will be entered.




GUTIERREZ - ORD RE BAIL.DOCX                      VERSION APRIL 17, 2020                            6
          Case 1:20-cr-00126-LTS Document 64 Filed 04/17/20 Page 7 of 7



               This Order resolves Docket Entry No. 51.

               SO ORDERED.

Dated: New York, New York
       April 17, 2020



                                                          /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                          United States District Judge




GUTIERREZ - ORD RE BAIL.DOCX                   VERSION APRIL 17, 2020                    7
